UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07831 FMIFunds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) (414) 226-4555 Registrant's telephone number, including area code: Date of fiscal year end:September 30 Date of reporting period: September 30, 2012 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2012 FMI Focus Fund (fmiox) A NO-LOAD MUTUAL FUND FMI Focus Fund October 1, 2012 Richard J. WhitingRichard E. Lane, CFAAaron J. Garcia, CFAFaraz Farzam, CFA Investment Management Team Dear Fellow Shareholders, For the quarter ended September 30, 2012, the FMI Focus Fund reported a gain of 2.65% against a gain of 5.25% by the Russell 2000 Index and a gain of 4.84% by the Russell 2000 Growth Index.For the fiscal year, FMI Focus Fund reported a gain of 23.48% against a gain of 31.91% by the Russell 2000 Index and a gain of 31.18% by the Russell 2000 Growth Index. Many of the trends we wrote about in the second calendar quarter have continued through the third quarter.Fixed income, equities, and many commodities, gold and silver in particular, continue to be levitated by easy THE VALUE OF A $10,(12/16/96) TO 9/30/12 AS COMPARED TO THE RUSSELL 2000(1) AND THE RUSSELL 2000 GROWTH(2) FMI Focus Fund Russell 2000(1) Russell 2000 Growth(2) Results From Fund Inception (12/16/96) Through 9/30/12 Annualized Total Annualized Total Annualized Total Return* Total Return* Total Return* For the Return* For the 5 Return* For the 10 Through 9/30/12 From Last 3 Months Year Ended 9/30/12 Years Ended 9/30/12 Years Ended 9/30/12 Fund Inception 12/16/96 FMI Focus Fund 2.65% 23.48% 4.69% 10.88% 15.01% Russell 2000 5.25% 31.91% 2.21% 10.17% 7.06% Russell 2000 Growth 4.84% 31.18% 2.96% 10.55% 4.83% The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. An investment cannot be made directly into an index. * Total return includes change in share prices and in each case includes reinvestments of any dividends, interest and capital gain distributions.Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.As of the Fund’s Prospectus dated January 31, 2012, the FMI Focus Fund’s annual operating expense ratio is 1.26%. monetary policies worldwide.The classic Presidential election cycle is in full swing.The incumbent party does its best through fiscal policy to juice the economy with the hopes of enhancing reelection probabilities.Furthermore, the Federal Reserve chairman, desiring reappointment, works the monetary policy. Sadly, nothing seems to be working with respect to boosting the real economy.It would seem much of the enormous liquidity has been making its way into the financial markets.This yields a somewhat bizarre environment for equities as interest rates on the continuum of competing investments from utility stocks through junk bonds and high grade corporates have fallen to historic lows making equities look nominally more attractive.Concomitantly however, investors are very concerned about corporate earnings as the economy slows to a near stall.The result is an extremely narrow equity market which puts an enormous premium on growth stocks while ignoring everything else. As an example, portfolio holding Arrow Electronics Inc. (ARW), a very well-managed, world class leader in electronics distribution sells at a giveaway valuation of seven times earnings and has no takers!Meanwhile, over in extreme growth land, investors seem to be fighting each other for the opportunity to invest in LinkedIn at over 100 times earnings.Long-term FMI Focus Fund investors understand and appreciate our valuation discipline.Our investment philosophy should return to favor at some point, but for the time being we may well continue to lag the popular stocks.We believe that like a coiled spring, outstanding companies like Arrow Electronics should come flying back as we believe they are simply too cheap.Patience is required.Investment styles come in and out of vogue, but buying good businesses at bargain prices has stood the test of time as our long term track record vividly illustrates. With respect to our tactical outlook, we are indeed quite cautious.The results of the upcoming elections here in the United States will have a tremendous influence on subsequent economic, fiscal, and monetary policy and the races look very tight.Europe is still mired in recession and seems to be dragging China into a slowdown.Europe has yet to resolve its fundamental issues and Chinese policymakers’ decision making is currently on hold pending the once-a-decade regime change. Businesses here in the U.S. are in a holding pattern with respect to capital spending and inventory plans and are likely to maintain that stance until after the election.Ordinarily this level of uncertainty would be creating lots of investment opportunities but the extraordinary level of “pump priming” in front of the election has artificially elevated much of the equity markets.As well, no matter who wins the election, the fiscal cliff will need to be addressed.We don’t believe the markets have adequately discounted the likely tax increases and reduced government spending in the offing. However, many stocks are being left behind in this very narrow market.Opportunities are developing as we speak and more are likely in the months to come.The upshot is a high cash position, approximately 20% as of this writing, which we aim to deploy into the unfolding environment post-election or on any significant weakness going into the election, one business at a time. FINANCIALS:Zions Bancorporation (ZION) – Rick Lane, CFA Speaking of coiled springs, we believe Zions Bancorporation could be just such a situation.Notwithstanding the move many bank stocks have enjoyed this year, we believe the Zions equity still has significant upside appreciation potential based on normalized earnings per share exceeding $2.50 in the 2014-2015 timeframe.While it is true thatZions faces the same challenges as most banks, (namely narrow lending spreads due to the very low level of interest rates, intense competition in a low loan growth environment, and an unfriendly regulatory regime) Zions has a number of unique earnings drivers that truly distinguishes the investment idea.Below we walk through the factors, but first a brief description of the franchise. Established over 100 years ago, Zions Bancorporation is a bank holding company based in Salt Lake City, Utah.With over 500 offices in Utah, Texas, California, Arizona, Nevada, and Colorado, Zions has approximately $53 billion in total assets.Known as a business bank, Zions loan portfolio is focused on Commercial and Industrial loans, generally referred to as C&I lending (52%) and Commercial Real Estate (27%), much of which is actually C&I lending using the underlying real estate as collateral.In addition, a very high percent of the bank’s deposits are non-interest bearing.The result of these two factors, business loans funded in part by non-interest bearing deposits, is a relatively rich net interest margin, or NIM (the spread the bank earns on loans less what it pays for deposits) of well over 4% in normal times, although the current NIM of 3.65% is cyclically depressed.The analog to nonfinancial companies is that Zions enjoys high operating margins. We also like the company’s geographical footprint given its superior population growth characteristics.The population growth aspect contributed to the credit issues the company endured during the last recession.Zions’ footprint was ground zero in the housing bust and to survive with the least amount of dilution possible, the bank issued a number of high-coupon, non-equity securities to bolster the balance sheet.Zions’ cumulative losses from the boom/bust period-loans (put on the book during the boom that ultimately went bust) proved to be less than that experienced at many other banks.Zions did indeed shoot themselves in the foot during the boom period by leveraging off balance sheet investments in a structure known as a conduit.Zions’ conduit, named Lockhart, purchased several billion dollars of bank and insurance company trust preferred securities which subsequently experienced credit issues. As we stand today, we see each of the challenges identified above as drivers to normalized earnings over the next two to three years.First, the capital structure will fix itself through time as the high yielding non-equity securities mature between now and 2015.We estimate this factor alone can add over 50 cents in earnings per share. 2 Second, the CDO portfolio (bank and insurance company trust preferred securities) is carried at a very low valuation and many of the underlying financial institutions are getting healthier.This is a complex situation as Zions also put in place a total return swap, basically an insurance contract, with Deutsche Bank that costs Zions about eight cents per share annually.At some point, we believe Zions will cancel the contact as the underlying financial institutions improve and Zions can essentially claw-back/write-up the value of these securities by several hundred million dollars.This would directly improve the bank’s tangible equity capital and facilitate loan growth capability. Third, Zions’ loan loss reserve is probably too high at 2.68% of loans outstanding.Our analysis suggests that Zions will gradually bring this down to around the 2% implying over $200 million of excess reserves or some seventy cents per share after tax.While this would be phased into earnings over time it will add nicely to tangible equity capital as well. Fourth, as pointed out above, the net interest margin, or NIM, is cyclically depressed at 3.65%.While NIM is likely to get a little worse before it gets better, the general level of interest rates is very likely to rise again at some future point.Zions is a very asset sensitive bank which means it benefits much more than most banks from rising interest rates.As an example, the bank itself estimates a 1% increase in interest rates drives NIM up 5%, while a 2% and 3% rate increase drive 14% and 23% NIM increases, respectively! As well, Zions is sitting on approximately $9 billion in cash (nearly 20% of earnings assets) earning a paltry 25 basis points in short-term investments.As loan growth picks up, that cash can fund loans at attractive lending spreads.We admire Zions patience and discipline here.Most banks are putting their excess liquidity into the securities portfolio which entails some serious risk to higher interest rates.There is no question Zions is sacrificing near-term earnings in this regard, but we believe the strategy is prudent and will eventually pay off.Talk about a coiled spring! On the negative side of the ledger, Zions is currently a little light on tangible common equity, although the positive factors described above should mitigate this as they play out over time.As well, the regulatory environment is still very unsettled.Basel III capital requirements are still being debated and, as Zions is above the critical $50 billion in assets level (too big to fail category), capital levels will likely be higher than non-$50 billion in asset regional banks.Perhaps our biggest fear is the upcoming elections and the potential of a return to populist policies that produced the Consumer Financial Protection Bureau and the Durbin Amendment, just to name a few examples.The most significant risk to Zions, and all banks for that matter, is a double-dip recession which would create credit issues all over again and put even more pressure on lending spreads. In our baseline case, we see Zions Bancorporation earning something like $1.65 in earnings per share next year, gradually rising to a $2.50 plus in the subsequent two years.Applying a twelve- to thirteen-times price earnings ratio would yield a stock price in the $30 to $35 dollar range versus the current $20 price. HEALTH CARE:MedAssets Inc. (MDAS) – Aaron Garcia, CFA MedAssets continued a nice streak of outperformance, up 32.3% in the quarter.MedAssets is a provider of both revenue technology software and supply chain management services to the hospital industry.We first became involved in MDAS last year when the stock fell sharply on a large acquisition and several disappointing quarterly results.Our stance was, and still is, that MedAssets is a unique organization that provides two very high return on investment services to its customers and would be able to overcome its near term operational challenges. We continue to believe in the transformation of MedAssets from a misunderstood, highly levered, value stock to a popular, high free cash flow generating, growth stock.The company has successfully addressed both the integration of The Broadlane Group and their sales force execution issues.Previously, the sales force had been improperly structured so that many signed revenue technology deals were not being implemented in a timely manner.The reorganization of the sales force is largely complete and the new management of this division has shown two quarters of improving revenue growth and bookings. Despite the strong calendar year-to-date performance of MedAssets (up 93.4%), we uncharacteristically added to the position in the second quarter.Our belief is that this company still has an enormous market opportunity in both its businesses.We think MedAssets can grow revenue by double digits and earnings by 20%+ over the next three years.This implies a price target of upwards of $30/share, still significantly above the current price. CONSUMER:Urban Outfitters Inc. (URBN) – Faraz Farzam, CFA Our consumer stocks performed well during the quarter led by Urban Outfitters which was up 36.1% on the heels of better than expected second quarter results.Urban Outfitters Inc. is a lifestyle retail company, which operates retail clothing stores.It operates through two reportable business segments: Retail and Wholesale.The Retail segment consists of Urban Outfitters, Anthropologie, Free People, Terrain, Leifsdottir and BHLDN brands, whose merchandise is sold directly through stores, catalogs, call centers and web sites.The Wholesale segment consists of its Free People division.It designs, develops and markets young women’s contemporary casual apparel. The return of founder Dick Hayne, along with a focus on inventory discipline and better merchandising, fueled optimism that the Urban Outfitters turnaround is gaining steam.Although we trimmed our position modestly we believe the long term earnings power of the company is much higher than current Wall Street forecasts. 3 TECHNOLOGY:Riverbed Technology Inc. (RVBD) & LogMeIn Inc. (LOGM) – Faraz Farzam, CFA Broadly speaking the technology sector stock performance was lackluster.Our best performing stock was Riverbed Technology (please see March 2012 letter).Riverbed provides solutions for fundamental problems associated with IT performance across wide-area networks.Its products include solutions for branch offices, mobile workers, private data centers, private clouds and cloud computing.Riverbed’s stock rebounded 44.2% after a dismal second quarter in which it lost 43.7%.The swing in the stock price was due to management guiding estimates down after the first quarter and then guiding them up after the second quarter. Our worst performing tech stock was LogMeIn which was down 26.5% for the quarter.LogMeIn Inc. develops and markets a suite of remote access, remote support and collaboration solutions that provide instant, secure connections between internet-enabled devices.It provides essential cloud based services for remote access, device management, data management, customer care and collaboration. Although second quarter results were in line, the company lowered its outlook on weakening trends from their large European customers.Although the impact was modest, investors punished the shares on a surprise federal appellate court decision.In 2011, a patent infringement case against the company by a small Canadian patent holder was essentially thrown out by a lower court in what is known as a summary judgment.Essentially, the judge in the lower court felt the case against LogMeIn was so weak that no trial was necessary.Unfortunately, the appeals court judge reversed the ruling and a trial is set for later this year.We feel strongly that even in the unlikely scenario that LogMeIn loses; the impact to their financials is grossly overstated by the stock reaction. ***** Distribution: Our Board of Directors has declared a distribution effective October 31, 2012, of $0.75458 per share from net long-term capital gains, payable October 31, 2012 to shareholders of record on October 26, 2012. We conclude our letter by saying thank you for your investment in the FMI Focus Fund. Richard E. Lane, CFA Faraz Farzam, CFA Aaron J. Garcia, CFA Richard J. Whiting Investment Management Team Securities named in the Letter to Shareholders or in the Management Discussion, but not listed in the Schedule of Investments are not held in the Fund as of the date of this disclosure.Portfolio holdings are subject to change without notice and are not intended as recommendations of individual securities.This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Fund unless accompanied or preceded by the Fund’s current prospectus. Risks associated with investing in the Fund are: Stock Market Risk, Small and Medium Capitalization Companies Risks, Value Investing Risk, Market Timing Risk, Leverage Risk, Options Writing and Selling Risk and Short Sales Risk.For details regarding these risks, please refer to the Fund’s Prospectus dated January 31, 2012. Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses before investing or sending money.The prospectus contains this and more information about the FMI Focus Fund.Please read the prospectus carefully before investing. For more information about the FMI Focus Fund, call 1-800-811-5311. Distributed by Rafferty Capital Markets, LLC 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com 4 FMI Focus Fund COST DISCUSSION Industry Sectors as of September 30, 2012 As a shareholder of the Fund you incur ongoing costs, including management fees and other Fund expenses.You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees.This example is intended to help you understand your ongoing costs (in dollars) of investing in FMI Focus Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2012 through September 30, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund.To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example at the end of this article. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During Period* Value 4/01/12 Value 9/30/12 4/01/12-9/30/12 FMI Focus Fund Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.27%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period between April 1, 2012 and September 30, 2012). 5 MANAGEMENT DISCUSSION OF PERFORMANCE Fiscal 2012 began with a rebound following a significant drop in July 2011 and a bottom established on September 29, 2011.While there was volatility, Fund performance continued to move higher into Mid-March of 2012 only to drift sideways through the remainder of the year.Throughout the year the Fund held a larger than usual cash position as we remained cautious given concerns on Europe and the U.S. fiscal cliff.At the beginning of the fiscal year, Fund performance was bolstered by investments in the Financial and Information Technology sectors.Continuing in the second fiscal quarter, there was strong stock selection throughout the portfolio, but most notably in the Industrial and Consumer sectors.As worries began to consume investor’s confidence and the market declined in the third fiscal quarter, overweight of economically sensitive companies chipped away at the earlier gains.Most significantly, stock selection in the Industrial, Financial and Information Technology sectors significantly underperformed the market.As the market began to improve in the fourth fiscal quarter, the Fund’s cash position as well as underperformance by stock selection in the Industrial, Information Technology, and Materials sectors left the Fund lagging. COMPARISON OF CHANGE IN VALUE OF $10, FMI Focus Fund, Russell 2000 Index(1) and Russell 2000 Growth Index(2) AVERAGE ANNUAL TOTAL RETURN 1-Year 5-Year 10-Year 23.48% 4.69% 10.88% Past performance does not predict future performance.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. (1) The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. (2) The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. An investment cannot be made directly into an index. 6 FMI Focus Fund STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 ASSETS: Investments in securities, at value (cost $529,918,030) $ Receivable from investments sold Receivable from shareholders for purchases Dividends receivable Other receivable Prepaid expenses Cash Total assets $ LIABILITIES: Payable to shareholders for redemptions $ Payable to adviser for management fees Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.0001 par value; 100,000,000 shares authorized; 20,441,539 shares outstanding Undistributed net investment loss ) Net unrealized appreciation on investments Accumulated net realized gain on investments Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($618,540,717 ÷ 20,441,539 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS September 30, 2012 Shares Cost Value COMMON STOCKS — 81.9% (a) COMMERCIAL SERVICES SECTOR — 9.0% Advertising/Marketing Services — 3.9% Interpublic Group of Cos. Inc. $ $ MDC Partners Inc. Miscellaneous Commercial Services — 2.1% Cardtronics Inc.* G & K Services Inc. Personnel Services — 3.0% ManpowerGroup Robert Half International Inc. TrueBlue Inc.* CONSUMER DURABLES SECTOR — 4.1% Home Furnishings — 0.7% Leggett & Platt Inc. 7 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2012 Shares Cost Value COMMON STOCKS — 81.9% (a) (Continued) CONSUMER DURABLES SECTOR — 4.1% (Continued) Recreational Products — 3.4% Brunswick Corp. $ $ Winnebago Industries Inc.* CONSUMER NON-DURABLES SECTOR — 3.3% Apparel/Footwear — 3.3% Crocs Inc.* Fifth & Pacific Cos. Inc.* CONSUMER SERVICES SECTOR — 3.0% Hotels/Resorts/Cruiselines — 2.0% Royal Caribbean Cruises Ltd. Restaurants — 1.0% Texas Roadhouse Inc. DISTRIBUTION SERVICES SECTOR — 3.9% Electronics Distributors — 1.8% Arrow Electronics Inc.* ScanSource Inc.* Medical Distributors — 1.0% Patterson Cos. Inc. Wholesale Distributors — 1.1% Beacon Roofing Supply Inc.* ELECTRONIC TECHNOLOGY SECTOR — 8.0% Aerospace & Defense — 3.3% BE Aerospace Inc.* Hexcel Corp.* Computer Communications — 0.5% Riverbed Technology Inc.* Computer Peripherals — 0.4% Avid Technology Inc.* Electronic Components — 1.2% Cree Inc.* Electronic Equipment/Instruments — 0.3% National Instruments Corp. Semiconductors — 1.1% Power Integrations Inc. Telecommunications Equipment — 1.2% Ciena Corp.* ENERGY MINERALS SECTOR — 2.2% Oil & Gas Production — 2.2% Unit Corp.* 8 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2012 Shares Cost Value COMMON STOCKS — 81.9% (a) (Continued) ENERGY MINERALS SECTOR — 2.2% (Continued) Oil & Gas Production — 2.2% (Continued) Whiting Petroleum Corp.* $ $ FINANCE SECTOR — 9.1% Finance/Rental/Leasing — 1.3% Mobile Mini Inc.* Insurance Brokers/Services — 0.8% Arthur J. Gallagher & Co. Life/Health Insurance — 0.6% Reinsurance Group of America Inc. Major Banks — 1.0% Comerica Inc. Regional Banks — 5.1% Associated Banc-Corp. CoBiz Financial Inc. Columbia Banking System Inc. First Midwest Bancorp Inc. Hancock Holding Co. Sandy Spring Bancorp Inc. Zions Bancorporation Savings Banks — 0.3% MB Financial Inc. HEALTH SERVICES SECTOR — 7.8% Health Industry Services — 6.0% HealthSouth Corp.* MedAssets Inc.* PAREXEL International Corp.* Hospital/Nursing Management — 1.4% Universal Health Services Inc. Medical/Nursing Services — 0.4% VCA Antech Inc.* HEALTH TECHNOLOGY SECTOR — 2.5% Biotechnology — 1.0% Meridian Bioscience Inc. Medical Specialties — 1.5% Hologic Inc.* INDUSTRIAL SERVICES SECTOR — 4.1% Contract Drilling — 1.9% Patterson-UTI Energy Inc. Rowan Companies PLC* 9 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2012 Shares Cost Value COMMON STOCKS — 81.9% (a) (Continued) INDUSTRIAL SERVICES SECTOR — 4.1% (Continued) Engineering & Construction — 1.9% Chicago Bridge & Iron Co. N.V. NYS $ $ Foster Wheeler AG* Environmental Services — 0.3% Heritage-Crystal Clean Inc.* NON-ENERGY MINERALS SECTOR — 0.6% Construction Materials — 0.6% Trex Co. Inc.* PROCESS INDUSTRIES SECTOR — 2.3% Chemicals: Major Diversified — 0.8% Celanese Corp. Chemicals: Specialty — 0.7% Rockwood Holdings Inc. Industrial Specialties — 0.8% Polypore International Inc.* PRODUCER MANUFACTURING SECTOR — 10.9% Auto Parts: OEM — 1.0% Gentex Corp. Modine Manufacturing Co.* Electrical Products — 3.1% Greatbatch Inc.* Molex Inc. — Cl A Industrial Conglomerates — 1.9% SPX Corp. Industrial Machinery — 0.9% Kennametal Inc. Regal-Beloit Corp. Metal Fabrication — 0.4% Dynamic Materials Corp. Miscellaneous Manufacturing — 1.2% Crane Co. Trucks/Construction/Farm Machinery — 2.4% Astec Industries Inc.* Columbus McKinnon Corp.* Douglas Dynamics Inc. Twin Disc Inc. 10 FMI Focus Fund SCHEDULE OF INVESTMENTS (Continued) September 30, 2012 Shares or Principal Amount Cost Value COMMON STOCKS — 81.9% (a) (Continued) RETAIL TRADE SECTOR — 1.7% Apparel/Footwear Retail — 1.7% Urban Outfitters Inc.* $ $ TECHNOLOGY SERVICES SECTOR — 7.2% Data Processing Services — 1.2% Fiserv Inc.* Global Payments Inc. Information Technology Services — 1.2% Sapient Corp.* VeriFone Systems Inc.* Internet Software/Services — 2.6% Ancestry.com Inc.* LogMeIn Inc.* OpenTable Inc.* Packaged Software — 2.2% Aspen Technology Inc.* Parametric Technology Corp.* TRANSPORTATION SECTOR — 2.2% Air Freight/Couriers — 1.8% Con-way Inc. UTI Worldwide Inc. Trucking — 0.4% Werner Enterprises Inc. Total common stocks SHORT-TERM INVESTMENTS — 14.6% (a) Variable Rate Demand Note — 14.6% U.S. Bank, N.A., 0.00% Total short-term investments Total investments — 96.5% $ Other assets, less liabilities — 3.5% (a) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. NYS – New York Registered Shares PLC – Public Limited Company The accompanying notes to financial statements are an integral part of this schedule. 11 FMI Focus Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2012 INCOME: Dividends $ Total income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Printing and postage expense Registration fees Professional fees Custodian fees Board of Directors fees Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET CHANGE IN UNREALIZED APPRECIATION (DEPRECIATION) ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended September 30, 2012 and 2011 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net realized gains ($1.199 per share) ) — FUND SHARE ACTIVITIES: Proceeds from shares issued (7,242,183 and 5,580,921 shares, respectively) Net asset value of shares issued in distributions reinvested (704,646 shares) — Cost of shares redeemed (4,536,577 and 4,632,260 shares, respectively) ) ) Net increase in net assets derived from Fund share activities TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE YEAR NET ASSETS AT THE END OF THE YEAR (Includes undistributed net investment loss of (($1,487,953) and $0, respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 12 FMI Focus Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each year) Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of year $ Income from investment operations: Net investment (losses) income ) Net realized and unrealized gains (losses) on investments ) ) ) Total from investment operations ) ) ) Less distributions: Distributions from net investment income — — ) — — Distributions from net realized gains ) — — ) ) Total from distributions ) — ) ) ) Net asset value, end of year $ TOTAL RETURN % %) % % %) RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (in 000’s $) Ratio of expenses to average net assets % Ratio of net investment (loss) income to average net assets %) %) %) % %) Portfolio turnover rate 55
